DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallaher et al (U.S. Patent No. 5,741,089).
As to Claim 1, Gallaher discloses an offshore floating island, comprising:
A supporting structure (Annotated figure A, “supporting structure”) and an island main body (Annotated figure A, “island main body”), wherein the bottom of the supporting structure is fixed at the seabed, and the island main body comprises one or two or more compartment bodies (Annotated figure A, “compartment body”); 
The upper part of the supporting structure is provided with a carrying part (38); 
The bottom of each compartment body is provided with a mounting part (36A); 
The compartment body (Annotated figure A, “compartment body”) is of a cavity structure (51 and 112 are cavities), and a filler is injected (Column 4, Line 65 to Column 5, Line 2) to the compartment body till the compartment body sinks to cause the mounting part to be in lock type clamping (140) with the carrying part, so that the compartment body and the supporting structure are detachably connected; and 
Each compartment body (Annotated figure A, “compartment body”) is at least partially higher than the sea surface after the compartment body and the supporting structure are assembled in place (A portion of the compartment body is higher than the sea surface 30).  


    PNG
    media_image1.png
    820
    929
    media_image1.png
    Greyscale

Figure A. Offshore structure (Gallaher)
As to Claim 2, Gallaher discloses the invention of Claim 1 (Refer to Claim 1 discussion). Gallaher also discloses wherein one of the carrying part (38) and the mounting part (36A) is a protruding structure, and the other one is a clamping slot structure; the protruding structure and the clamping slot structure adapt to each other and are in lock type clamping; the filler is liquid; each compartment body (Annotated figure A, “compartment body”) is provided with a liquid injection port; and the bottom of each compartment body (Annotated figure A, “compartment body”) has a balance weight layer to facilitate sinking of the compartment body.  
As to Claim 3, Gallaher discloses the invention of Claim 1 (Refer to Claim 1 discussion). Gallaher also discloses wherein the offshore floating island further comprises a fender wall (52); the fender wall is vertically disposed, with the bottom end fixed at the seabed through a fixing anchor rod (22); a longitudinal section of the fender wall is of a cross structure, wherein a part in the cross structure (Figure 3) above a horizontal section is located on the sea surface; and the horizontal section and a vertical section are connected through an arc-shaped buffer plane (Figure 3).  
As to Claim 4, Gallaher discloses the invention of Claim 3 (Refer to Claim 3 discussion). Gallaher also discloses wherein two or more layers of fender walls (52, 58, 32) are provided, and all the fender walls surround the island main body; each layer of fender wall has an open part to allow a ship to get in and get out, and all the open parts are disposed on different sides of the island main body (Figure 9); and adjacent fender walls are disposed at intervals to form a travel passage (Figure 9).  
As to Claim 5, Gallaher discloses the invention of Claim 1 (Refer to Claim 1 discussion). Gallaher also discloses wherein the supporting structure comprises a pier (14, 20, 22); the pier comprises a mast main body (14) and a base (22); the carrying part is located at the upper part of the mast main body, wherein the base (22) is connected to the bottom end of the mast main body and buried into the seabed; the mast main body (14) comprises a plurality of sections of upright columns connected in sequence through connection piles; the base is provided with pull rods (16); and the pull rods are distributed on two sides of the mast main body and are connected with the mast main body and the base.  
As to Claim 6, Gallaher discloses the invention of Claim 5 (Refer to Claim 5 discussion). Gallaher also discloses wherein two or more piers (14) are provided; a fixed assembly for connecting adjacent piers exists between the adjacent piers; each fixed assembly comprises rod bodies (22) and connection pieces (20), wherein the rod bodies are horizontally disposed and/or vertically disposed and/or staggered; and the connection pieces are provided with a plurality of sleeve bodies for inserting and fixing the rod bodies to connect the plurality of adjacent rod bodies.  
As to Claim 10, Gallaher discloses the invention of Claim 5 (Refer to Claim 5 discussion). Gallaher also discloses wherein the island main body is also connected with edge islands (32, 58), wherein all the edge islands are distributed around the island main body, and are connected to the island main body through bridges; the structure of each edge island is the same as the island main body; the offshore floating island is also connected with a submarine tunnel and/or an offshore tunnel (Riser between 32 and 58).
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim. Claim 1 would be allowable if the limitations of Claim 7 and Claim 8 are all added to Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678